

115 HR 3939 IH: American Prairie Conservation Act
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3939IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mrs. Noem (for herself and Mr. Walz) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Crop Insurance Act and the Federal Agriculture Improvement and Reform Act of
			 1996 to make the native sod provisions applicable to the United States and
			 to modify those provisions, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Prairie Conservation Act. 2.Crop production on native sod (a)Federal Crop InsuranceSection 508(o) of the Federal Crop Insurance Act (7 U.S.C. 1508(o)) is amended—
 (1)in paragraph (2), by striking subparagraph (A) and inserting the following:  (A)In general (i)Agricultural Act of 2014Native sod acreage that has been tilled for the production of an insurable crop during the period beginning on February 8, 2014, and ending on the date of enactment of the American Prairie Conservation Act shall be subject to 4 cumulative years of a reduction in benefits under this subtitle as described in this paragraph.
							(ii)American Prairie Conservation Act
 (I)Non-hay and non-forage cropsAs determined by the Secretary, native sod acreage that has been tilled for the production of an insurable crop other than a hay or forage crop after the date of enactment of the American Prairie Conservation Act shall be subject to 4 cumulative years of a reduction in benefits under this subtitle as described in this paragraph.
 (II)Hay and forage cropsDuring each crop year of planting, as determined by the Secretary, native sod acreage that has been tilled for the production of an insurable hay or forage crop after the date of enactment of the American Prairie Conservation Act shall be subject to 4 cumulative years of a reduction in benefits under this subtitle as described in this paragraph.; and
 (2)by striking paragraph (3) and inserting the following:  (3)Native sod conversion certification (A)CertificationAs a condition on the receipt of benefits under this subtitle, a producer that has tilled native sod acreage for the production of an insurable crop as described in paragraph (2)(A) shall certify to the Secretary that acreage using—
 (i)an acreage report form of the Farm Service Agency (FSA–578 or any successor form); and (ii)one or more maps.
 (B)CorrectionsBeginning on the date on which a producer submits a certification under subparagraph (A), as soon as practicable after the producer discovers a change in tilled native sod acreage described in that subparagraph, the producer shall submit to the Secretary any appropriate corrections to a form or map described in clause (i) or (ii) of that subparagraph.
 (C)Annual reportsNot later than January 1, 2019, and each January 1 thereafter through January 1, 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the tilled native sod acreage that has been certified under subparagraph (A) in each county and State as of the date of submission of the report..
 (b)Noninsured crop disaster assistanceSection 196(a)(4) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)(4)) is amended—
 (1)in subparagraph (B), by striking clause (i) and inserting the following:  (i)In general (I)Agricultural Act of 2014As determined by the Secretary, native sod acreage that has been tilled for the production of a covered crop during the period beginning on February 8, 2014, and ending on the date of enactment of the American Prairie Conservation Act shall be subject to 4 cumulative years of a reduction in benefits under this section as described in this subparagraph.
							(II)American Prairie Conservation Act
 (aa)Non-hay and non-forage cropsDuring the first 4 crop years of planting, as determined by the Secretary, native sod acreage that has been tilled for the production of a covered crop other than a hay or forage crop after the date of enactment of the American Prairie Conservation Act shall be subject to 4 cumulative years of a reduction in benefits under this section as described in this subparagraph.
 (bb)Hay and forage cropsDuring each crop year of planting, as determined by the Secretary, native sod acreage that has been tilled for the production of a hay or forage crop after the date of enactment of the American Prairie Conservation Act shall be subject to 4 cumulative years of a reduction in benefits under this section as described in this subparagraph.; and
 (2)by striking subparagraph (C) and inserting the following:  (C)Native sod conversion certification (i)CertificationAs a condition on the receipt of benefits under this section, a producer that has tilled native sod acreage for the production of an insurable crop as described in subparagraph (B)(i) shall certify to the Secretary that acreage using—
 (I)an acreage report form of the Farm Service Agency (FSA–578 or any successor form); and (II)one or more maps.
 (ii)CorrectionsBeginning on the date on which a producer submits a certification under clause (i), as soon as practicable after the producer discovers a change in tilled native sod acreage described in that clause, the producer shall submit to the Secretary any appropriate corrections to a form or map described in subclause (I) or (II) of that clause.
 (iii)Annual reportsNot later than January 1, 2019, and each January 1 thereafter through January 1, 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the tilled native sod acreage that has been certified under clause (i) in each county and State as of the date of submission of the report..
 (c)Cropland report annual updatesSection 11014(c)(2) of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 963) is amended in the matter preceding subparagraph (A) by striking 2018 and inserting 2023.
			